Citation Nr: 0100226	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Evaluation in excess of 10 percent for the veteran's 
migraine headaches for the period prior to January 19, 1999.  

2.  Evaluation for the veteran's migraine headaches, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from January 1954 to December 
1955.  In July 1993, the Board of Veterans' Appeals (Board) 
granted service connection for headaches.  This matter came 
before the Board on appeal from an August 1993 rating 
decision of the New Orleans, Louisiana, Regional Office (RO) 
which, in pertinent part, implemented the Board's award; 
assigned a noncompensable evaluation for the veteran's 
headaches; and effectuated the award as of August 19, 1988.  
In October 1993, the veteran submitted a notice of 
disagreement with that portion of the August 1993 rating 
decision which assigned a noncompensable evaluation for his 
headaches.  In May 1996, the RO increased the evaluation for 
the veteran's headaches from noncompensable to 10 percent and 
effectuated the award as of August 19, 1988.  In January 
1997, the veteran submitted a notice of disagreement with 
that portion of the May 1996 rating decision which assigned 
August 19, 1988 as the effective date for the award of a 10 
percent evaluation for his headaches.  In March 1997, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issue of an 
earlier effective date for the award of a 10 percent 
evaluation for the veteran's headaches.  In March 1997, the 
veteran submitted a substantive appeal from the denial of an 
effective date prior to August 19, 1988 for the award of a 10 
percent evaluation for his headaches.  In April 1998, the 
Board denied an effective date prior to August 19, 1988 for 
the award of a 10 percent evaluation for the veteran's 
headaches and remanded the issue of an increased evaluation 
for his headaches to the RO for additional action which 
included issuing a supplemental statement of the case to the 
veteran and his accredited representative which addressed the 
evaluation for the veteran's headaches.  

In August 1998, the RO issued the requested supplemental 
statement of the case to the veteran and his accredited 
representative.  In May 1999, the RO recharacterized the 
veteran's headaches as migraine headaches; assigned a 30 
percent evaluation for that disorder; and effectuated the 
award as of January 19, 1999.  The veteran has been 
represented throughout this appeal by AMVETS.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
migraine headaches.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's migraine 
headaches.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation for the 
veteran's migraine headaches to the Department of Veterans 
Affairs (VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Prior to January 19, 1999, the veteran's migraine 
headaches were objectively shown to be productive of no more 
than characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  

3.  The veteran 's migraine headaches have been objectively 
shown to be productive of no more than characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's migraine headaches for the period prior to January 
19, 1999 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records are not of record.  
They were apparently destroyed in the 1973 fire at the 
National Personnel Record Center.  At a July 1989 hearing 
before a VA hearing officer, the veteran testified that he 
experienced headaches during active service.  In July 1993, 
the Board granted service connection for headaches and 
assigned a noncompensable evaluation for that disability.  In 
August 1993, the RO implemented the Board's award; assigned a 
noncompensable evaluation for the veteran's headaches; and 
effectuated the award as of August 19, 1988. 

The report of a March 1996 VA examination for compensation 
purposes indicates that the veteran complained of almost 
daily generalized headaches which lasted between a few hours 
and a whole day.  The veteran was diagnosed with a possible 
post-concussion syndrome with chronic headaches.  In May 
1996, the RO increased the evaluation for the veteran's 
headaches from noncompensable to 10 percent and effectuated 
the award as of August 19, 1988.  In May 1999, the RO 
recharacterized the veteran's headaches as migraine 
headaches; assigned a 30 percent evaluation for that 
disability; and effectuated the award as of January 19, 1999.  


II.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 10 percent 
disability evaluation is warranted for migraines with 
characteristic prostrating attacks averaging one every two 
months over the last several months.  A 30 percent evaluation 
requires migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2000).  

At a July 1992 VA examination for compensation purposes, the 
veteran complained of weekly headaches.  He reported that his 
headaches were relieved by Tylenol.  The veteran was 
diagnosed with headaches by history.  

An October 1993 VA treatment record states that the veteran 
complained of headaches which caused his entire head to hurt; 
associated blurred vision; and occasional dizziness.  A 
February 1994 VA treatment record conveys that the veteran 
complained of chronic headaches.  The veteran was diagnosed 
with a history of chronic headaches and prescribed 
medication.  

A May 1994 VA neurological evaluation relates that the 
veteran complained of daily mild generalized headaches with 
pressure-like palpations and impaired vision.  An impression 
of chronic muscle tension headaches was advanced.  The 
veteran was prescribed simple analgesics.  

In his May 1994 Appeal to the Board (VA Form 9), the veteran 
advanced that he experienced daily "bad" headaches which 
necessitated the use of medication; interfered with his daily 
and vocational activities; and caused him to close his 
television repair shop.  A June 1994 VA treatment record 
states that the veteran complained of daily headaches.  

At the March 1996 VA examination for compensation purposes, 
the veteran complained of almost daily generalized headaches 
which lasted between a few hours and a day and occasional 
associated dizziness.  The veteran denied experiencing 
associated nausea, vomiting, visual symptoms, focal weakness, 
or numbness.  On examination, the veteran exhibited 
essentially normal neurological findings.  

In a March 1997 written statement, the veteran advanced that 
he wanted the maximum benefit available for his headaches.  A 
July 1998 VA treatment record reflects that the veteran 
complained of daily frontal, side, and top headaches with 
blurry vision, dizziness, nausea, vomiting, and a "drunk 
feeling."  A diagnostic impression of tension headaches was 
advanced.  An August 1998 VA treatment record states that the 
veteran complained of worsening headaches with dizziness, 
loss of balance, loss of short-term memory, and back pain.  
The veteran's physical examination was noted to be 
unremarkable.  A contemporaneous VA computerized tomography 
study of the head revealed findings consistent with a single 
lesion in the right cerebral hemisphere.  

VA clinical documentation dated in September 1998 states that 
the veteran complained of daily severe chronic headaches and 
associated loss of balance.  He stated that he experienced 
headaches upon getting up and turning his head.  The veteran 
was reported to have an abnormal computerized tomography 
study of the head.  A contemporaneous physical examination 
was found to be unremarkable.  Impressions of chronic muscle 
tension headaches and a possible cerebral lesion of unknown 
etiology were advanced.  

An October 1998 VA treatment entry notes that the veteran 
experienced chronic muscle tension headaches and was 
prescribed simple analgesics.  An October 1998 magnetic 
resonance imaging study of the brain notes that the veteran 
complained of headaches with visual, balance, and memory 
disturbances.  The study revealed no abnormalities.   

In a November 1998 written statement, the veteran advanced 
that he experienced daily "small headaches" and weekly 
prostrating attacks over the "last years."  A January 14, 
1999 VA treatment record states that the veteran complained 
of headaches and dizzy spells for the preceding four to five 
days.  The veteran stated that his headaches went away when 
he reclined at night.  A diagnostic impression of cluster 
headaches was advanced.  The veteran was prescribed 
medication.  

A January 19, 1999 physical evaluation from Anil Prasad, 
M.D., conveys that the veteran complained of sharp and 
bilateral headaches approximately twice a month with 
associated nausea, occasional vomiting, and some dizziness 
without vertigo; occasional bilateral visual auras; 
photophobia; and phonophobia.  He reported daily chronic mild 
headaches.  The veteran presented a history of one severe 
headache every six weeks until approximately 1993 and two 
severe headaches a month thereafter.  He clarified that his 
headaches could last up to a day.  When he experienced a 
headache, he reclined in a darkened room.  Dr. Prasad 
observed that the veteran appeared clinically to have common 
migraine headache syndrome and possibly occasional classic 
migraines with auras and/or a migraine-tension headache 
complex.  

A.  Evaluation Prior to January 19, 1999

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
reported to his treating physicians that he experienced 
recurrent headaches with characteristic prostrating attacks.  
While he consistently related that he experienced daily mild 
headaches, the veteran has advanced conflicting statements as 
to the frequency of his severe headaches with associated 
prostrating attacks.  Although he repeatedly reported having 
weekly severe headaches to his treating VA physicians, he 
informed Dr. Prasad that he had a severe headache every six 
weeks prior to approximately 1993 and two severe headaches 
every month thereafter.  The Board finds that the medical 
history set forth in Dr. Prasad's January 19, 1999 physical 
evaluation to be more probative than the medical histories 
provided to the veteran's VA physicians given its 
thoroughness, completeness, and its apparently provision for 
treatment purposes.  Such findings most closely approximate 
the criteria for a 30 percent evaluation under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  The 
Board notes that the veteran reported that his headaches 
necessitated that he close his television repair shop prior 
to May 1994.  However, no medical professional has determined 
that the veteran's migraine headaches were then or are 
currently productive of severe economic inadaptability.  In 
the absence of objective evidence of very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability, the Board concludes that the 
veteran's migraine headaches warrant assignment of a 30 
percent evaluation prior to January 19, 1999.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  

B.  Evaluation On and After January 19, 1999

As noted in the preceding discussion, the veteran's migraine 
headaches have not been objectively shown to be productive of 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  Therefore, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  


ORDER

A 30 percent evaluation for the veteran's migraine headaches 
for the period prior to January 19, 1999 is granted subject 
to the laws and regulations governing the award of monetary 
benefits.  An evaluation in excess of 30 percent for the 
veteran's migraine headaches is denied.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

